Citation Nr: 0512761	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  96-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1948 to February 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied service connection for post-traumatic 
stress disorder (PTSD).  In November 1996, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In June 1998, the Board remanded the 
veteran's claim to the RO for additional action.  

In April 2003, the Board determined that additional 
development of the record was needed.  In September 2003, the 
Board remanded the veteran's claim to the RO for additional 
action.  In August 2004, the Board again remanded the 
veteran's claim to the RO for additional action.  The veteran 
has been represented throughout this appeal by the Louis A. 
deMier LeBlanc, Attorney.  

For the reasons and bases discussed below, service connection 
for chronic PTSD is GRANTED.  


FINDING OF FACT

The veteran has been shown to have PTSD as the result of his 
Korean War combat experiences.  


CONCLUSION OF LAW

Chronic PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.304(f) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

The veteran's service medical records indicate that he served 
with the Army during the Korean War and participated in 
combat.  He was wounded in action against enemy forces.  The 
veteran received both the Combat Infantry Badge and the 
Purple Heart.  Service connection is currently in effect for 
abdominal gunshot wound residuals including laparotomy 
residuals and partial jejunum resection residuals; left 
anterior and lateral iliac region gunshot wound residuals; 
and right deltoid gunshot wound residuals.  

In his February 1995 claim for service connection, the 
veteran stated that he constantly thought about his Korean 
War experiences which included being wounded in combat on two 
occasions.  His doctor had diagnosed him with chronic PTSD.  

An undated written statement from Jose A. Juarbe, M.D., 
received in February 1995 conveys that the veteran complained 
of Korean War-related nightmares and auditory and visual 
hallucinations of one year's duration.  Dr. Juarbe opined 
that the veteran had delayed-type PTSD as the result of his 
Korean War experiences.  

At a November 1995 VA examination for compensation purposes 
conducted by a board of three psychiatrists, the veteran 
complained of experiencing significant anxiety.  He reported 
that he had been wounded on two occasions during the Korean 
War.  The examiners noted both that the claims file was not 
present for review and it had been "evaluated carefully."  
The veteran was diagnosed with a "phase of life problem: 
retirement."  

A November 1996 psychiatric evaluation from Pedro Oyola 
Nieves, M.D., notes that the veteran had been seen on four 
occasions.  The veteran complained of Korean War-related 
restlessness, fears, and insomnia.  He was diagnosed with 
"chronic PTSD with delayed onset."  Dr. Oyola Nieves 
commented that:

I think that in the case of [the 
veteran], his retirement from work was 
the factor which accelerated the 
condition which had been braked or slowed 
down previously: "the job occupied my 
mind and exhausted me."  Once this brake 
disappeared, the condition appeared in 
all its magnitude and force.  

At the November 1996 hearing before a VA hearing officer, the 
veteran testified that he experienced Korean War-related 
nightmares; visual hallucinations of Chinese soldiers; 
feelings of guilt about killing individuals during combat; a 
startle reaction; and aversions to crowds and aircraft noise.  
He stated that his symptoms had increased since his 
retirement from the United States Postal Service.  The 
veteran reported that he had been treated for his psychiatric 
complaints by Dr. Oyola Nieves.  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of Korean War-related memories; 
feelings of guilt about having killed others during the war; 
and impaired sleep.  The VA examiner advanced no psychiatric 
diagnosis.  The doctor commented that "the veteran does not 
fulfill the diagnostic criteria for PTSD due to the lack of 
symptomatology related to his Korean War experiences or to 
any other psychiatric condition."  

An October 2002 VA hospital summary indicates that the 
veteran was admitted for a period of psychiatric observation 
and evaluation.  The veteran complained of combat-related 
nightmares, intrusive thoughts, and flashbacks; chronic 
nervousness; irritability; auditory hallucinations; feelings 
of guilt over killing others during combat; and domestic 
problems.  Diagnoses of "ruleout not otherwise specified 
anxiety" and "rule out PTSD" were advanced.  An October 
2002 addendum to the October 2002 VA hospital summary states 
that the veteran's final diagnosis was a 
not otherwise specified anxiety disorder.  The VA physician 
commented that:

Although he refers to symptoms that could 
appear as PTSD, there is no congruence 
between what he says and his actual 
behavior, nor does he appear to be 
emotionally affected by description and 
memories of experiences in Korea.  It is 
also significant that he was able to work 
productively and it was not until after 
he retired that he allegedly began to 
have these "symptoms."  His present 
neuropsychiatric condition is not 
considered to be secondary to his 
military experiences.  

At a January 2004 VA examination for compensation purposes, 
the veteran was diagnosed with a not otherwise specified 
anxiety disorder with cognitive deficits.  The VA examiner 
commented that, "based on the veteran's records, history and 
evaluations, we consider that he does not fulfill the 
diagnostic criteria for PTSD."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran participated in combat during the Korean 
War; received multiple gunshot wounds for which service 
connection has been established; and was awarded both the 
Combat Infantryman Badge and the Purple Heart.  The veteran 
has been diagnosed with and treated for delayed-type PTSD by 
Drs. Juarbe and Oyola Nieves.  Examining VA physicians have 
diagnosed the veteran with a not otherwise specified anxiety 
disorder which was not related to his Korean War combat 
experiences.  The VA examiner found that the veteran did not 
meet the diagnostic criteria for PTSD.  Although he clearly 
experienced multiple severely traumatic events during the 
Korean War, the Board finds that the clinical evidence is in 
relative equipoise as to whether the veteran has chronic 
PTSD.  After resolving reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for chronic PTSD.   


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued a VCAA 
notice to the veteran in September 2004 which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  While 
the VCAA notice provided to the veteran does not strictly 
comply with the Court 's guidelines as set forth in 
Pelegrini, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

Service connection for chronic PTSD is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


